DETAILED ACTION
The following is a first action on the merits of application serial no. 17/097260 filed 11/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/15/21 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“the transmission and engine control units (generic placeholder) are configured to transmit a total time period of a stroke phase and a torque phase of an upshift…….(function)” in claim 15.
-……” the engine control unit (generic placeholder) is configured to, based at least in part on the total time period of the stroke and torque phases, increase an actual torque of the engine…….(function)” in claim 15.
-Similar 112(f) scope recited in limitations in claims 16 and 17 as well.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al 20160223079 in view of Meyer et al 20180257633 and Chen 20070174000.  As to claim 1, Takahashi discloses a drive train control method, comprising: a total time period of a stroke phase (Tpr, prep phase corresponds to recited stroke phase) and a torque phase (Tto) of an upshift (as shown in Figure 4), a transmission control unit (12) of an automatic transmission and an engine control unit ([0073]) of an engine (1); closing a first shift element (H/C) of the automatic transmission during the upshift, a control pressure of the first shift element increasing during the torque phase relative to the control pressure of the first shift element at an end of the stroke phase (Figure 4, section (e) between time t2 and t3); opening a second shift element (L/B) of the automatic transmission during the upshift, a control pressure of the second shift element decreasing during the torque phase relative to the control pressure of the second shift element at the end of the stroke phase (Figure 4, section (e) between time t2 and t3); and based at least in part on the total time period of the stroke and torque phases (the given times as described in specification [0053]-[0054] has to be known in controller 12 to determine predetermined gradients (A, B) and drive force gap times (T1, T2)), increasing an actual torque of the engine during the upshift (Figure 4, section (g) between time t2 and t3 via B1) such that the actual torque of the engine increases to a higher gear torque (via H/C to 2nd speed) prior to an end of the torque phase.  However, although Takahashi discloses a total time period of the stroke and torque phases of an upshift being at least in part used for increasing engine torque, Takahashi doesn’t explicitly disclose that the time is transmitted from the transmission control unit to the engine control unit.
Meyer discloses a drive train control method and shows that it is well known in the art to determine and transmit a total time period of automatic transmission shifting phases of an upshift from a transmission control unit (254) of an automatic transmission to an engine control unit (111B) of an engine ([0083], [0084], [0092]).
Chen discloses a drive train control method and shows that it is well known in the art to determine and transmit a total time period of automatic transmission shifting phases of an upshift from a transmission control unit (via 28) of an automatic transmission to an engine control unit (via 28) of an engine ([0047]-[0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the total time of stroke and torque phases in Takahashi transmitted from transmission to engine control units in view of Meyer and Chen to provide a time controlled suppression of drive force drop during transmission shifting to improve operating efficiency of drive train.

As to claim 2, wherein the first and second shift elements are in a slip torque transmission state during the torque phase of the upshift (pressure slipping as shown in Figure 4, section (e) between t2 and t3).

As to claim 3, wherein the upshift further comprises an inertia phase, and a speed of the engine decreases during the inertia phase (based on well known in the art proportional inverse relationship between speed and torque, at t5 in inertia phase in Figure 4, the engine speed should be decreasing as torque is increasing at start of B2 gradient).

As to claim 4, wherein the first and second shift elements are in a slipping torque transmission state during the torque phase of the upshift (Figure 4, section (e), between t2 and t3), the first shift element is closed during the inertia phase of the upshift, and the second shift element is open during the inertia phase of the upshift (Figure 4, section (e), between t3 and t6).

As to claim 5, wherein the torque phase immediately follows the stroke phase in the upshift, and the inertia phase immediately follows the torque phase in the upshift (as shown in Figure 4, section (a)).

As to claim 6, further comprising increasing a target torque of the engine during the torque phase (torque down amount in Figure 4, section (h) corresponds to engine target torque via D1 between t2 and t3).

As to claim 10, wherein the torque phase immediately follows the stroke phase in the upshift (as shown in Figure 4, section (a)).

As to claim 11, Takahashi in view of Meyer discloses wherein a longitudinal acceleration of a vehicle with the automatic transmission and the engine is substantially constant during the upshift (as described in [0082], lines 3-9 in Meyer).

As to claim 12, Takahashi in view of Chen discloses wherein the total time period of the stroke and torque phases is calculated by the transmission control unit based at least in part on one or more of a temperature of the automatic transmission ([0050] in Chen describes that the release of shift element is used for phase time determination wherein the release can be based on transmission temperature), an input shaft speed of the automatic transmission, and a target torque of the engine.

As to claim 13, Takahashi in view of Meyer and Chen discloses wherein the total time period of the stroke and torque phases is one of a plurality of predetermined total time periods (T1, T2 in Takahashi) saved in a memory of the transmission control unit  ([0083], [0084], [0092] in Meyer and [0047]-[0055] in Chen shows that it is well known in the art to determine and transmit a total time period of automatic transmission shifting phases of an upshift).

As to claim 14, further comprising selecting the one of the plurality of predetermined total time periods based at least in part on one or more of a temperature of the automatic transmission, an input shaft speed of the automatic transmission, and a target torque of the engine (T1 and T2 times are described as selected based on engine target torque amount, [0064]-[0067]).

As to claim 15, Takahashi discloses a control system for a drive train with an automatic transmission and an engine, comprising: a transmission control unit (12) of the automatic transmission; an engine control unit ([0073]) of the engine; and a communication bus (connection between 12 and 1), the transmission control unit in communication with the engine control unit via the communication bus; a total time period of a stroke phase (Tpr, prep phase corresponds to recited stroke phase) and a torque phase (Tto) of an upshift, wherein the transmission control unit is configured to close a first shift element of the automatic transmission and open a second shift element of the automatic transmission during the upshift, a control pressure of the first shift element increasing during the torque phase relative to the control pressure of the first shift element at an end of the stroke phase, a control pressure of the second shift element decreasing during the torque phase relative to the control pressure of the second shift element at the end of the stroke phase (via H/C and L/B as shown in Figure 4, section (e) between t2 and t3), and wherein the engine control unit is configured to, based at least in part on the total time period of the stroke and torque phases (the given times as described in specification [0053]-[0054] has to be known in controller 12 to determine predetermined gradients (A, B) and drive force gap times (T1, T2)), increase an actual torque of the engine with the engine control unit during the upshift (Figure 4, section (g) between time t2 and t3 via B1) such that the actual torque of the engine increases to a higher gear torque prior to an end of the torque phase (via H/C to 2nd speed). However, although Takahashi discloses a total time period of the stroke and torque phases of an upshift being at least in part used for increasing engine torque, Takahashi doesn’t explicitly disclose that the time is transmitted from the transmission control unit to the engine control unit.
Meyer discloses a drive train control and shows that it is well known in the art to determine and transmit a total time period of automatic transmission shifting phases of an upshift from a transmission control unit (254) of an automatic transmission to an engine control unit (111B) of an engine ([0083], [0084], [0092]).
Chen discloses a drive train control and shows that it is well known in the art to determine and transmit a total time period of automatic transmission shifting phases of an upshift from a transmission control unit (via 28) of an automatic transmission to an engine control unit (via 28) of an engine ([0047]-[0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the total time of stroke and torque phases in Takahashi transmitted from transmission to engine control units in view of Meyer and Chen to provide a time controlled suppression of drive force drop during transmission shifting to improve operating efficiency of drive train.
As to claim 16, wherein the engine control unit is further configured to increase a target torque of the engine during the torque phase (torque down amount in Figure 4, section (h) corresponds to engine target torque via D1 between t2 and t3).

As to claim 18, Takahashi in view of Chen discloses wherein the total time period of the stroke and torque phases is calculated by the transmission control unit based at least in part on one or more of a temperature of the automatic transmission ([0050] in Chen describes that the release of shift element is used for phase time determination wherein the release can be based on transmission temperature), an input shaft speed of the automatic transmission, and a target torque of the engine.

As to claim 19, Takahashi in view of Chen discloses wherein the total time period is a one of a plurality of predetermined total time periods (T1, T2 in Takahashi) saved in a memory of the transmission control unit, and the transmission control unit is further configured to select the one of the plurality of predetermined total time periods based at least in part on one or more of a temperature of the automatic transmission ([0050] in Chen describes that the release of shift element is used for phase time determination wherein the release can be based on transmission temperature), an input shaft speed of the automatic transmission, and a target torque of the engine (T1 and T2 times are described as selected based on engine target torque amount, [0064]-[0067] in Takahashi).

As to claim 20, Takahashi discloses (see claim 1 for reference characters) a drive train control method, comprising: a time period of a stroke phase of an upshift and a time period of a torque phase of the upshift, a transmission control unit of an automatic transmission, an engine control unit of an engine; closing a first shift element of the automatic transmission during the upshift, a control pressure of the first shift element increasing during the torque phase relative to the control pressure of the first shift element at an end of the stroke phase; opening a second shift element of the automatic transmission during the upshift, a control pressure of the second shift element decreasing during the torque phase relative to the control pressure of the second shift element at the end of the stroke phase; and based at least in part on the one or both of the time periods of the stroke and torque phases, increasing a target torque of the engine (torque down amount in Figure 4, section (h) corresponds to engine target torque via D1 between t2 and t3) during the upshift such that an actual torque of the engine increases (Figure 4, section (g) between time t2 and t3 via B1) to a higher gear torque prior to an end of the torque phase. However, although Takahashi discloses a time period of the stroke and torque phases of an upshift being at least in part used for increasing engine torque, Takahashi doesn’t explicitly disclose that the time is transmitted from the transmission control unit to the engine control unit.
Meyer discloses a drive train control method and shows that it is well known in the art to determine and transmit a time period of automatic transmission shifting phases of an upshift from a transmission control unit (254) of an automatic transmission to an engine control unit (111B) of an engine ([0083], [0084], [0092]).
Chen discloses a drive train control method and shows that it is well known in the art to determine and transmit a time period of automatic transmission shifting phases of an upshift from a transmission control unit (via 28) of an automatic transmission to an engine control unit (via 28) of an engine ([0047]-[0055]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the time of stroke and torque phases in Takahashi transmitted from transmission to engine control units in view of Meyer and Chen to provide a time controlled suppression of drive force drop during transmission shifting to improve operating efficiency of drive train.

Allowable Subject Matter
Claims 7-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 7 in combination with claims 1 and 6)……... increasing the target torque of the engine begins prior to an end of the stroke phase.
-(as to claim 8 in combination with claims 1 and 6)……. increasing the target torque of the engine begins after a time delay from a start of the upshift, and the time delay is no less than one hundred and fifty milliseconds and no greater than four hundred milliseconds.
-(as to claim 9 in combination with claims 1 and 6)…… increasing the target torque of the engine begins about seventy milliseconds prior to the end of the stroke phase.
-(as to claim 17 in combination with claims 15 and 16)……… the engine control unit is configured to start increasing the target torque of the engine after a time delay from a start of the upshift, and the time delay is no less than one hundred and fifty milliseconds and no greater than four hundred milliseconds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Whitton 20050288153 shows that it is well known in the art to control engine output based on torque phase time threshold during transmission upshifting (Figures 2A-2C).
-JP 2007278415 shows that it is well known in the art to control engine output based on inertia phase time during transmission upshifting (Figure 12).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        October 22, 2022